    Case 1:18-cr-00364-PGG Document 425
                                    423 Filed 10/29/20
                                              10/28/20 Page 1 of 1




                                          October 28, 2020
                                                   Memo Endorsed: The VOSR proceeding
                                                   scheduled for November 6, 2020 is
The Honorable Paul G. Gardephe
United States District Judge                       rescheduled to take place on December 7,
Southern District of New York                      2020 at 10:00 a.m.
40 Centre Street
New York, NY 10007

              Re: United States v. Kevin Whidbee
                    18 CR 364 (PGG)
                                                       Dated: October 29, 2020
Dear Judge Gardephe:

        Mr. Whidbee’s VOSR proceeding is scheduled for November 6, 2020. By this
letter application, I seek an adjournment of 30 days, to a date convenient to the
Court. Assistant United States Attorney Mollie Bracewell does not oppose the
request.

       The New York state criminal case against Mr. Whidbee is scheduled for
arraignment on November 5. The parties will provide an update of the status of that
matter to the Court later that week. In any event, as the state matter is likely to
remain unresolved on November 6th, it is my request that the Court forbear from
holding any proceeding on the violation specification, and instead continue the
matter until such time as the state criminal matter is resolved.


                                          Sincerely,



                                          David Wikstrom
